2DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JORGE MORLAS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-2244

                           [December 8, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 09-000821CF10B.

   Jorge Morlas, Jasper, pro se.

   No response required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.